2017 UT App 141



               THE UTAH COURT OF APPEALS

                    ANDREA P. LINDSTROM,
                         Appellant,
                             v.
                 CUSTOM FLOOR COVERING INC.,
                          Appellee.

                            Opinion
                       No. 20150510-CA
                      Filed August 3, 2017

             First District Court, Logan Department
              The Honorable Thomas L. Willmore
                           No. 140100438

           Shaun L. Peck and John D. Luthy, Attorneys
                          for Appellant
             Mark B. Hancey, Attorney for Appellee

  JUDGE DAVID N. MORTENSEN authored this Opinion, in which
   JUDGES GREGORY K. ORME and STEPHEN L. ROTH concurred. 1

MORTENSEN, Judge:

¶1     Andrea P. Lindstrom appeals the district court’s decision
that a lien encumbering her residence was not wrongful under
Utah’s Wrongful Lien Act (the Act). We affirm.


                        BACKGROUND

¶2     Lindstrom and her ex-husband (Ex-husband) owned a
piece of residential property (the Property) as joint tenants. As

1. Judge Stephen L. Roth participated in this case as a member of
the Utah Court of Appeals. He retired from the court before this
decision issued.
               Lindstrom v. Custom Floor Covering


part of their January 2010 divorce, Lindstrom was awarded the
Property. Initially, neither Lindstrom nor Ex-husband recorded
the divorce decree or any other document, such as a quitclaim
deed, that transferred ownership in the Property.

¶3     In February 2011, Ex-husband executed a promissory note
payable to Custom Floor Covering Inc. (CFC), in the amount of
$14,685.13. The promissory note granted CFC the right to record
liens against “all real and personal property currently held, or
hereinafter acquired” by Ex-husband. CFC recorded a notice of
lien against the Property that same month.

¶4     Lindstrom eventually learned of the lien and, through
counsel, wrote a letter to CFC indicating that the lien was
wrongful and demanding that the lien be released within ten
days. In response, CFC recorded a clarified notice of lien against
the Property in June 2011, noting that the lien applies “only
against the interests of [Ex-husband].” Lindstrom then recorded
the divorce decree in July 2011. Thus, at the time CFC recorded
the clarified notice of lien, Ex-husband’s name remained on the
property’s title. But see infra ¶ 28 note 7.

¶5     In February 2014, Lindstrom again demanded that CFC
release the lien. When CFC did not release the lien, Lindstrom
filed a petition to nullify a wrongful lien, asking the district
court, pursuant to the Act, to declare the lien void and also
seeking treble damages, attorney fees, and costs.

¶6      After a summary hearing, 2 the district court concluded
that the lien was not wrongful under the statute, explaining that
its review must be limited “to what the parties knew at the time
the liens were filed.” Twenty-two days later, Lindstrom filed a
motion to alter judgment under rule 59(e) of the Utah Rules of

2. The Act provides for summary proceedings to nullify a
wrongful lien. See Utah Code Ann. § 38-9-205(1), (4) (LexisNexis
2014).




20150510-CA                     2              2017 UT App 141
               Lindstrom v. Custom Floor Covering


Civil Procedure. The district court declined to alter its judgment
and further stated that it “considers the Motion to Alter
Judgment to be a motion to reconsider. Even though counsel has
styled it as a Motion to Alter Judgment, the same arguments are
being presented to the Court.” Twenty-eight days after the
court’s order was entered, Lindstrom filed a notice of appeal.
Lindstrom argues that the district court’s conclusion that CFC’s
lien was not wrongful was in error.


            ISSUES AND STANDARDS OF REVIEW

¶7     There are two issues before us for review. We first must
determine whether the district court’s characterization of
Lindstrom’s motion to alter judgment as a motion to reconsider
deprives this court of jurisdiction. “Whether appellate
jurisdiction exists is a question of law.” Rosas v. Eyre, 2003 UT
App 414, ¶ 9, 82 P.3d 185 (citation and internal quotation marks
omitted). We review legal conclusions for correctness. See Davis
v. Davis, 2003 UT App 282, ¶ 7, 76 P.3d 716.

¶8     Second, we must determine whether the district court
erred in its determination that CFC’s lien on the Property was
not wrongful. “Whether a lien is wrongful [under the Act] is a
question of law which we review for correctness, giving no
deference to the [district] court’s legal conclusions.” Pratt v.
Pugh, 2010 UT App 219, ¶ 7, 238 P.3d 1073 (citation and internal
quotation marks omitted).


                           ANALYSIS

  I. The Motion to Alter Judgment Tolled the Time for Appeal

¶9    We first examine the district court’s conclusion that
Lindstrom’s motion to alter judgment was actually a motion to
reconsider. This question is paramount to Lindstrom’s appeal
because if her motion was a motion to reconsider, it did not toll



20150510-CA                     3              2017 UT App 141
                Lindstrom v. Custom Floor Covering


the time within which she could file her appeal, and this court
lacks jurisdiction to consider it. 3 See Gillett v. Price, 2006 UT 24,
¶ 7, 135 P.3d 861.

¶10 Rule 4 of the Utah Rules of Appellate Procedure states
that a notice of appeal “shall be filed . . . within 30 days after the
date of entry of the judgment or order appealed from.” Utah R.
App. P. 4(a). Rule 4 also lists specific motions for which the date
of final disposition of that motion replaces the date of the entry
of judgment when calculating the timeliness of the notice of
appeal. Id. R. 4(b). A rule 59 motion to alter or amend judgment
extends the time for appeal, id. R. 4(b)(1)(C), but a motion to
reconsider—a motion that does not exist under the Utah Rules of
Civil Procedure—does not, Gillett, 2006 UT 24, ¶ 6.

¶11 The Utah Supreme Court analyzed this issue in B.A.M.
Development, LLC v. Salt Lake County, 2012 UT 26, 282 P.3d 41.
There, the court held, “Rule 4(b) is triggered by the filing of a
motion that is properly styled as one of the motions enumerated
in the rule and that plausibly requests the relevant relief.” Id.
¶ 13. The court further concluded that “although B.A.M.’s
arguments were unconvincing and repetitive, neither rule 4(b)
nor rule 59 require that a posttrial motion make winning
arguments to be procedurally proper.” Id. ¶ 14.

¶12 Here, it is undisputed that Lindstrom styled her motion to
alter judgment as a proper motion under rule 59 of the Utah
Rules of Civil Procedure. Lindstrom’s motion also plausibly

3. We remain dubious that a district court’s characterization of a
motion could affect our independent determination of whether
we have jurisdiction in a given case, both because such a
determination is reviewed for correctness and because we, not
the district court, determine our own jurisdiction. See State v.
Arghittu, 2015 UT App 22, ¶ 12, 343 P.3d 709 (noting that
whether appellate jurisdiction exists is a question of law that the
court of appeals decides in the first instance).




20150510-CA                      4                2017 UT App 141
                Lindstrom v. Custom Floor Covering


requested relief under that rule—requesting that the district
court alter its judgment against her. The district court
nevertheless concluded that the motion was a motion to
reconsider because Lindstrom made “the same arguments” to
the court in the motion that she argued at the hearing. However,
just as in B.A.M., the “repetitive” arguments here do not affect
whether the motion is “procedurally proper.” See id. Because her
motion was “properly styled” as a rule 59(e) motion and
“plausibly requests the relevant relief,” we conclude that
Lindstrom’s motion to alter judgment was “procedurally
proper.” See id. ¶¶ 13–14. Therefore, the deadline to file a notice
of appeal was tolled until that motion was resolved, and this
court has jurisdiction to consider the merits of the appeal.

                II. CFC’s Lien Was Not Wrongful

¶13 We now turn to the merits of the appeal. Lindstrom
contends that the district court erred in its conclusion that CFC’s
lien was not a wrongful lien under the Act.

¶14 The Act provides summary relief to those against whom a
wrongful lien is recorded. Utah Code Ann. § 38-9-205(1)
(LexisNexis 2014). 4 The district court, through the summary
proceeding available in accordance with the Act, “may only
determine whether a document is a wrongful lien” and “may not
determine any other property or legal rights of the parties or
restrict other legal remedies of any party.” Id. § 38-9-205(4).



4. Although the Act was updated in 2014, the Act states, “This
chapter does not apply to a notice of interest filed before May 5,
2008.” Utah Code Ann. § 38-9-103(1) (LexisNexis 2014). It
therefore appears that the current version of the Act applies to
liens filed in 2011. Further, any differences between the current
version and the version in effect at the time the lien was filed do
not materially affect our analysis of these facts. We therefore cite
the current version of the Act.




20150510-CA                     5                2017 UT App 141
                Lindstrom v. Custom Floor Covering


¶15    A wrongful lien is:

       any document that purports to create a lien, notice
       of interest, or encumbrance on an owner’s interest
       in certain real property and at the time it is
       recorded is not:

       ...

       (c) signed by or authorized pursuant to a
       document signed by the owner of the real
       property.

Id. § 38-9-102(12). The Act requires that the wrongfulness of the
lien be determined as of “the time it is recorded.” Id. “Indeed, we
have held that this section requires a court to evaluate the
validity of a lien ‘based on the facts known at the time it was
recorded, not at a later point in time after evaluating the
merits.’” Pratt v. Pugh, 2010 UT App 219, ¶ 10, 238 P.3d 1073
(quoting Eldridge v. Farnsworth, 2007 UT App 243, ¶ 50, 166 P.3d
639).

¶16 The heart of Lindstrom’s contention on appeal is that
evaluating the wrongfulness of a lien should be based on the
facts “as they existed” at the time the lien was recorded, as
opposed to evaluating the lien based on “the facts known” at the
time the lien was recorded. Lindstrom argues that applying the
standard as articulated in Pratt and Eldridge to this case adds a
knowledge requirement to the analysis that is absent from the
language of the statute. Lindstrom essentially equates
determining facts “as they existed” with the ultimate validity of
the lien. These arguments ignore controlling precedent and
misinterpret the Act.

¶17 The leading case on the definition of a wrongful lien
under the Act is Hutter v. Dig-It, Inc., 2009 UT 69, 219 P.3d 918. In
Hutter, the Utah Supreme Court addressed whether a lien was
valid and whether filing a notice of that lien constituted a



20150510-CA                      6               2017 UT App 141
                Lindstrom v. Custom Floor Covering


wrongful lien. Id. ¶ 1. First, the Hutter court determined that the
mechanic’s lien at issue was unenforceable because of a failure to
file a preliminary notice required by law. Id. ¶ 43. Second, the
Hutter court addressed whether the district court correctly
nullified the lien under the Act. Id. ¶ 44. The Hutter court
recognized that because it had already determined that the
district court properly ruled the lien unenforceable, the court did
not need to reach the issue of whether the district court properly
nullified the lien under the Act. Id. ¶ 45. However, because of the
importance of the issue, the court took the opportunity to clarify
the reach of the Act. Id.

¶18 After determining the plain text of the Act was
ambiguous, the Hutter court thoroughly reviewed the legislative
history of the Act. Id. ¶¶ 49–50. The court ultimately determined,

       This legislative history makes clear that the
       legislature intended that the definition of
       “wrongful lien” should encompass only common
       law liens. Therefore, we conclude that the phrase
       “not expressly authorized by . . . statute” in the
       Wrongful Lien Act does not include statutorily
       created liens that ultimately prove unenforceable.
       Because [the alleged lien holder] filed a mechanic’s
       lien, which is expressly authorized by statute, the
       lien, though unenforceable for the reasons stated
       above, is not wrongful under the Wrongful Lien
       Injunction Act.

Id. ¶ 52 (omission in original).

¶19 This court subsequently applied the analysis of Hutter in
Bay Harbor Farm, LC v. Sumsion, 2014 UT App 133, 329 P.3d 46. In
Bay Harbor, an attorney filed an attorney’s lien on property
owned by his putative client, Bay Harbor. Id. ¶ 3. The attorney
was retained by a manager and minority shareholder of Bay
Harbor. Id. ¶ 2. Bay Harbor filed a petition to have the lien
declared wrongful under the Act. Id. ¶ 4. Bay Harbor maintained



20150510-CA                        7            2017 UT App 141
                Lindstrom v. Custom Floor Covering


that the lien was not expressly authorized by statute. Id. ¶ 5. The
district court granted the petition and nullified the lien. Id. We
reversed. Id. ¶ 1.

¶20 The district court analyzed the enforceability of the
attorney’s lien under the attorney’s lien statute and concluded
that it was unable, in an expedited proceeding, to make a finding
as to whether Bay Harbor was a client of the attorney, but the
district court did find that the property at issue was not the
subject of or connected with the attorney’s work. Id. ¶ 8. The
district court therefore adjudged the lien unenforceable and
declared it void ab initio. Id. Referencing Hutter, this court
stated:

      Closely analogous to the circumstances presented
      in Hutter, [the attorney] filed an attorney’s lien,
      which is expressly authorized by statute, and it is
      therefore not wrongful. This is true even if it
      ultimately proves unenforceable, whether because
      Bay Harbor was not [the attorney’s] client, because
      the Bay Harbor property was unconnected to the
      workers’ compensation claim, or on some other
      basis. But an expedited hearing under the
      Wrongful Lien Act is not the right vehicle for
      analyzing the lien’s enforceability under the
      attorney’s lien statute.

Id. ¶ 11. Thus, we recognized that the facts ultimately to be
proved in a different proceeding might show the lien claimant
was never entitled to a lien in the first place. We continued:

      This is not to say that a lien claimant may escape
      the reach of the Wrongful Lien Act simply by
      alleging that his or her lien is expressly authorized
      by statute. Although a court may not, within the
      context of a summary proceeding under the
      Wrongful Lien Act, analyze whether a statutory
      lien is ultimately enforceable, it may consider



20150510-CA                     8               2017 UT App 141
                Lindstrom v. Custom Floor Covering


      whether a lien claimant has a good-faith basis for
      claiming a statutory lien. The legislative history
      cited by the Supreme Court in Hutter supports this
      conclusion. Senator Carling expressed his concern
      about the scope of the Wrongful Lien Act only as it
      applies to the lien claimant who rationally believes
      he has a valid statutory lien but who might have it
      nonetheless declared wrongful at an expedited
      proceeding. Conversely, if a lien claimant has no
      plausible claim to the property that is the subject of
      the lien, a court may declare the lien wrongful
      under the Wrongful Lien Act even if it purports to
      be one falling into the category of statutorily
      authorized liens. For example, a person who is not
      an attorney could have no plausible basis for
      recording an attorney’s lien; a dentist who repaired
      a patient’s crowns would have no basis for
      recording a mechanic’s lien against the patient’s
      residence.

Id. ¶ 12 (footnote, citations, and internal quotation marks
omitted). We then concluded that the attorney “had a
sufficiently plausible good-faith claim that his lien complied
with the requirements of the attorney’s lien statute to insulate it
from nullification under the Wrongful Lien Act.” Id. ¶ 13. 5 We
ultimately held:

      In the context of an expedited proceeding under
      the Wrongful Lien Act, a district court may only
      consider whether a statutory lien claimant has a




5. The Bay Harbor court also noted that Bay Harbor may still
challenge the lien as unenforceable in an appropriate
proceeding. Bay Harbor Farm, LC v. Sumsion, 2014 UT App 133,
¶ 13 n.3, 329 P.3d 46.




20150510-CA                     9               2017 UT App 141
                Lindstrom v. Custom Floor Covering


       plausible good-faith basis for claiming that the lien
       is authorized by statute.

Id. ¶ 16.

¶21 While the present matter does not involve a statutory lien,
the action is brought under a separate subsection of the Act
dealing with contractual liens. We see no reason why the
Hutter/Bay Harbor analysis would not apply to contractual liens
as identified in the Act. Indeed, the Act specifically defines a
wrongful lien as a document that purports to create a lien, notice
of interest, or encumbrance, and at the time it is recorded is not:

       (a) expressly authorized by this chapter or another
           state or federal statute;

       (b) authorized by or contained in an order or
           judgment of a court of competent jurisdiction in
           the state; or

       (c) signed by or authorized pursuant to a document
           signed by the owner of the real property.

Utah Code Ann. § 38-9-102(12) (LexisNexis 2014) (emphasis
added). Thus, subsection (c) specifically anticipates contractual
or other consensual liens. Accordingly, just as with a statutory
lien, the question presented is whether CFC had a plausible
good-faith basis for claiming a contractual or consensual lien at
the time it filed the lien.

¶22 Neither party cited Hutter or Bay Harbor in their briefs, but
these cases were discussed before this court at oral argument.
Pursuant to Utah Rule of Appellate Procedure 24(j), both parties
submitted letters addressing Bay Harbor after oral argument. In
her letter, Lindstrom argues:

       [CFC] had a good-faith basis at the time of
       recording for claiming its lien was authorized by
       an owner of the property, but at the Wrongful Lien


20150510-CA                    10               2017 UT App 141
                Lindstrom v. Custom Floor Covering


       Act hearing it no longer had a good-faith basis for
       that claim; by then it knew its lien had been
       “wrongful” all along.

Thus, Lindstrom concedes that at the time of recording CFC had
a good-faith basis for recording its lien. This concession is fatal to
Lindstrom’s position on appeal under the holding of Bay Harbor.
For the reasons stated above, the determination of whether a lien
is wrongful is made at the time of recording, and Lindstrom’s
concession that CFC had a good-faith basis for the filing of its
lien at the time of recording resolves the issue of whether a
plausible good-faith basis existed.

¶23 Lindstrom’s argument that CFC’s lien became wrongful
between the time of its filing and the expedited hearing held
pursuant to the Act is untenable under the statute. As explained
above, the Act “is explicit that the wrongfulness of a lien must be
determined as of the time it is recorded or filed.” Pratt v. Pugh,
2010 UT App 219, ¶ 10, 238 P.3d 1073 (citation and internal
quotation marks omitted). Given the unambiguous directive of
the statute that wrongfulness of a lien is determined as of the
time it is recorded, we look to see only whether a plausible
good-faith basis existed at that time. 6

¶24 Lindstrom points to section 38-9-203 of the Utah Code,
which authorizes civil liability for recording a wrongful lien
under the Act, and claims that these provisions mandate that the
district court determine wrongfulness at some point in time
other than at the time the lien is recorded. This argument fails.

6. This is not to say that there is no merit in the argument that
public policy might be served through the creation of a
mechanism where, if notice showing that the lien is invalid is
given to a lien claimant after a lien is filed, although it was
plausible when filed, the lien claimant should have a duty to
remove the lien. But that is a question for the legislature because
that is not how the Act currently reads.




20150510-CA                      11               2017 UT App 141
                 Lindstrom v. Custom Floor Covering


¶25    Subsection (1) provides:

       A lien claimant who records or causes a wrongful
       lien to be recorded in the office of the county
       recorder against real property is liable to a record
       interest holder for any actual damages proximately
       caused by the wrongful lien.

Utah Code Ann. § 38-9-203(1). Subsection (2) provides:

       If the person in violation of Subsection (1) refuses
       to release or correct the wrongful lien within 10
       days from the date of written request from a record
       interest holder of the real property delivered
       personally or mailed to the last-known address of
       the lien claimant, the person is liable to that record
       interest holder for $3,000 or for treble actual
       damages, whichever is greater, and for reasonable
       attorney fees and costs.

Id. § 38-9-203(2).

¶26 Lindstrom argues, “If a document can never be a
wrongful lien if the person who recorded it did not know at the
time    that    it   was    wrongful,      two     of   the    Act’s
sanctions[, subsections (1) and (2),] become superfluous.” This
assertion misreads the statute and misses the point of our earlier
analysis in Bay Harbor. As the plain language of these provisions
indicates, these sanctions come into play if, and only if, a
wrongful lien has been found. Accordingly, where a person has
no plausible good-faith basis to file a lien, that person is liable
under subsection (1) for actual damages, and once that person
has received a written request and ten days have passed, under
subsection (2) the augmented sanction of the greater of $3,000 or
treble actual damages applies. But where the lien claimant does
have a plausible good-faith basis to file the lien, which basis may
at the end of the day prove to be in error, the statutory
mechanism for summary nullification of the lien under the Act



20150510-CA                       12             2017 UT App 141
                Lindstrom v. Custom Floor Covering


simply does not apply. Issues relating to a determination of “any
other property or legal rights” between the parties or any other
“legal remedies” must be addressed in a separate proceeding.
See id. § 38-9-205(4); Bay Harbor Farm, LC v. Sumsion, 2014 UT
App 133, ¶ 11, 329 P.3d 46.

¶27 Where the Act’s narrow summary review reveals that a
lien is wrongful, one of the three delineated sanctions may apply
based on the facts of that case. But where, for example, the
district court is required to determine property rights outside of
the Act’s narrow summary review to reach a conclusion of
invalidity, the lien is not wrongful whether it ultimately is
determined to be a valid lien or not. Therefore, “evaluat[ing] the
validity of a lien ‘based on the facts known at the time it was
recorded’” does not necessarily determine whether any
particular tier of the Act’s sanction applies. See Pratt, 2010 UT
App 219, ¶ 10 (quoting Eldridge v. Farnsworth, 2007 UT App 243,
¶ 50, 166 P.3d 639). Again, the question presented under the Act
is whether the party filing the lien had a plausible good-faith
basis for claiming a lien, whether it is a statutory lien, a
judgment lien, or a consensual lien. See Bay Harbor, 2014 UT App
133, ¶ 16.

¶28 Under the facts of this case, CFC had a plausible good-
faith basis for claiming that the lien was a valid contractual lien.
Ex-husband signed the promissory note granting CFC the right
to encumber his property at a time when he was a record owner
of the Property. As far as CFC knew, based on the facts at the
time the lien was filed, Ex-husband shared ownership in the
Property. Accordingly, CFC had a good-faith plausible basis to
file the lien and therefore, at the time the lien was filed, the lien
was not wrongful. If the district court were to have concluded,
as Lindstrom maintains it should have, that the promissory note
was not signed by an owner of the Property, the court would
have had to make a separate legal conclusion that the divorce




20150510-CA                     13               2017 UT App 141
                Lindstrom v. Custom Floor Covering


decree alone divested Ex-husband of his ownership interest in
the Property. 7 Again, the Act specifically limits the district court
in this summary proceeding to determine only “whether a
document is a wrongful lien” and that it “may not determine
any other property or legal rights of the parties or restrict other
legal remedies of any party.” Utah Code Ann. § 38-9-205(4)
(LexisNexis 2014). Therefore, the district court properly limited
its evaluation of the lien to “the facts known at the time it was
recorded, not at a later point in time after evaluating the merits.”
Pratt v. Pugh, 2010 UT App 219, ¶ 10, 238 P.3d 1073 (quoting
Eldridge, 2007 UT App 243, ¶ 50).


                          CONCLUSION

¶29 For the foregoing reasons, we affirm the district court’s
determination that CFC’s lien against the Property was not
wrongful.




7. Indeed, to conclude such would require a separate analysis of
competing facts. While Lindstrom asserts that the divorce decree
establishes the property rights of the parties, CFC contends that
the original divorce decree “does not identify the legal
description, address or tax identification number of real
property.” CFC further argues that the decree “uses future tense
language such as ‘shall be awarded’ rather than ‘is hereby
awarded.’” At the same time, CFC argued to the district court,
and devotes the majority of its brief in this appeal to, a complex
analysis of Utah’s race-notice statutes, claiming that CFC enjoys
bona fide purchaser status. We do not evaluate the merits of
these contentions, but only mention them to demonstrate that to
reach the conclusion Lindstrom maintains, the district court
would have to determine other property rights of the parties—
something the Act specifically says the court may not do. See
Utah Code Ann. § 38-9-205(4) (LexisNexis 2014).




20150510-CA                     14               2017 UT App 141